

EXHIBIT 10.6
 
FOURTH AMENDMENT TO LOAN AGREEMENT
 
     This Fourth Amendment (“Amendment”) dated as of November 30, 2010, by and
between The PrivateBank and Trust Company (“Lender”) and Advanced Photonix, Inc.
(“Borrower”).
 
RECITALS
 
     (1) The Lender and Borrower entered into that certain Loan Agreement dated
September 25, 2008, as amended by that certain First Amendment to Loan Agreement
dated May 29, 2009 (the “First Amendment”), that certain Second Amendment to
Loan Agreement dated June 25, 2010 (the “Second Amendment”) and that certain
Third Amendment to Loan Agreement dated August 27, 2010 (the “Third Amendment”
and such Loan Agreement as amended, the “Agreement”). Capitalized terms not
defined herein shall have the meanings ascribed to them in the Agreement.
 
     (2) Lender and Borrower desire to amend the Agreement as set forth below.
 
     NOW, THEREFORE, Lender and Borrower agree as follows:
 
     (a) The definitions of Adjusted EBITDA and Debt Service Coverage Ratio are
amended to read as follows:
 
     “‘Adjusted EBITDA’ shall mean for any period of determination Net Income
for such period plus, to the extent deducted in determining Net Income,
depreciation, amortization (including non-cash impairment charges related to
goodwill or intangible assets or other non-cash impairment charges as may be
approved by Lender, in the exercise of its reasonable credit judgment, from time
to time), interest and income tax expense and the restructuring fee paid to
certain former shareholders on or about November 30, 2010 (provided that the
amount added back in determining Adjusted EBITDA shall not exceed $78,200),
minus cash taxes during such period, minus dividends to shareholders during such
period, plus non-cash expenses related to stock grants and options during such
period, all as determined on a consolidated basis for Borrower and its
consolidated Subsidiaries in accordance with GAAP.
 
     ‘Debt Service Coverage Ratio’ shall mean as of any date of determination
thereof a ratio the numerator of which is Adjusted EBITDA for the applicable
measuring period, plus the net cash proceeds of the issuance by Borrower of any
Eligible Capital Securities during such period (excluding any net proceeds
received in connection with the note restructuring occurring on or about
November 30, 2010) and the denominator of which is all payments of principal
with respect to interest bearing debt during such period (including the
principal component of Capitalized Lease obligations), plus interest expense for
such period (including the interest component of Capitalized Lease obligations),
all as determined on a consolidated basis for Borrower and its consolidated
Subsidiaries in accordance with GAAP. The applicable measuring period shall be
(i) the fiscal year to date period for any determination date occurring before
March 31, 2009 and (ii) the preceding twelve (12) months ending on such date for
any date of determination occurring on or after March 31, 2009.”
 
28
 

--------------------------------------------------------------------------------

 
 

     (b) Section 6.28 of the Account is amended to read as follows:
 
     “6.28 Picometrix Debt. Borrower shall not and shall cause its Subsidiaries
not to make any payment with respect to the existing indebtedness owed to the
former shareholders of Picometrix (“Picometrix Debt”), except that (i) Borrower
may make the scheduled payments described on attached Schedule 6.28 so long as
(a) Borrower is in pro forma compliance with all financial covenants under this
Agreement both before and after giving effect to such payment, and (b) no Event
of Default (or event which with the giving of notice or the passage of time or
both would constitute an Event of Default) has occurred and is continuing and
(ii) Borrower may pay to such former shareholders a restructuring fee
(“Restructuring Fee”); provided, however, the cash component of such
Restructuring Fee shall not exceed $156,312.50 in the aggregate and provided
further, after giving effect to certain transactions involving the Borrower and
such shareholders which are to occur contemporaneously with the payment of the
Restructuring Fee but exclusive of the Borrower’s obligation to reimburse such
shareholders for their reasonable legal expenses incurred in connection with
such transactions, the net cash outflow from Borrower with respect to the
payment of such Restructuring Fee shall not exceed $78,200. At least ten (10)
days prior to making any such payment (other than the scheduled payment due
December 1, 2010 and the Restructuring Fee), Borrower shall provide to Lender a
covenant compliance certificate giving pro forma effect to such payment.”
 
     (c) Attached Schedule 6.28 is added to the Agreement.
 
     (d) Paragraph 11 of the Second Amendment, as amended by paragraph 2 of the
Third Amendment, is hereby deleted in its entirety.
 
     (e) Borrower will reimburse the Lender for all costs and expenses,
including reasonable attorneys’ fees, incurred by the Lender in connection with
the preparation of this Amendment and the documents, instruments and agreements
executed in connection herewith.
 
     (f) Borrower hereby represents and warrants that, after giving effect to
the Amendment contained herein, (a) the execution, delivery and performance of
this Amendment and any other documents and instruments required under this
Amendment or the Agreement are within Borrower’s powers, have been duly
authorized, are not in contravention of law or the terms of Borrower’s Articles
of Incorporation or Bylaws, and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations, warranties and covenants of Borrower set forth in Section 5 of
the Agreement and any other documents, instruments or agreements executed in
connection therewith, are true and correct on and as of the date hereof with the
same force and effect as if made on and as of the date hereof; and (c) no event
of default, or condition or event which, with the giving of notice or the
running of time, or both, would constitute an event of default under the
Agreement, has occurred and is continuing as of the date hereof.
 
29
 

--------------------------------------------------------------------------------

 

     (g) BORROWER WAIVES, DISCHARGES, AND FOREVER RELEASES LENDER, LENDER’S
EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS, STOCKHOLDERS, AND THEIR SUCCESSORS
AND ASSIGNS, FROM AND OF ANY AND ALL CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR
ASSERTIONS THAT BORROWER HAS OR MAY HAVE HAD AT ANY TIME UP THROUGH AND
INCLUDING THE DATE OF THIS AMENDMENT, AGAINST ANY OR ALL OF THE FOREGOING,
REGARDLESS OF WHETHER ANY SUCH CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR
ASSERTIONS ARE KNOWN TO COMPANIES OR WHETHER ANY SUCH CLAIMS, CAUSES OF ACTION,
ALLEGATIONS OR ASSERTIONS AROSE AS RESULT OF LENDER’S ACTIONS OR OMISSIONS IN
CONNECTION WITH THE AGREEMENT OR ANY OTHER DOCUMENTS, INSTRUMENTS OR AGREEMENTS
IN CONNECTION THEREWITH, OR ANY AMENDMENTS, EXTENSIONS OR MODIFICATIONS THERETO,
OR BANK’S ADMINISTRATION OF THE DEBT UNDER THE AGREEMENT OR OTHERWISE.
 
     (h) This Amendment shall be effective upon (a) the execution by Borrower
and Lender of this Amendment, execution by the Guarantors of the attached
Affirmation of Guaranty and (c) receipt by the Bank of executed copies of
amendments to the documents related to the Picometrix Debt in form and substance
acceptable to the Bank.
 
     (i) Except as modified hereby, all of the terms and conditions of the
Agreement shall remain in full force and effect.
 
     (j) This Amendment may be executed and acknowledged in counterparts, each
of which shall constitute an original and all of which shall together constitute
one and the same Amendment.
 

THE PRIVATEBANK AND TRUST       ADVANCED PHOTONIX, INC. COMPANY              
By: /s/ Eric Haege     By: /s/ Richard Kurtz          Eric Haege    
     Richard Kurtz           Its:      Associate Managing Director   Its:
     Chief Executive Officer


30
 

--------------------------------------------------------------------------------

 

AFFIRMATION OF GUARANTY
 
     The undersigned acknowledge the foregoing Fourth Amendment to Loan
Agreement, and ratify and confirm their obligations under their Guaranty of
Borrower’s obligations to the Lender and acknowledge that the Guaranty remains
in full force and effect in accordance with its terms subject to no setoff,
defense or counterclaim.
 

November 30, 2010 SILICON SENSORS, INC.


By: /s/ Richard Kurtz          Richard Kurtz     Its:      President            
PICOMETRIX LLC

  By: /s/ Richard Kurtz          Richard Kurtz     Its:      President


--------------------------------------------------------------------------------

 

Schedule 6.28
 

Payment Date Principal Payment December 1, 2010 $150,000 March 1, 2011 $75,000
June 1, 2011 $75,000 September 1, 2011 $150,000 December 1, 2011 $225,000 March
1, 2012 $225,000 June 1, 2012 $225,000 September 1, 2012 $275,500


--------------------------------------------------------------------------------